                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                   CENTRAL DIVISION
                                      FRANKFORT

CRIMINAL ACTION NO. 14-10-GFVT

UNITED STATES OF AMERICA                                                              PLAINTIFF

V.                  RESPONSE OF UNITED STATES TO
           DEFENDANT’S MOTION FOR A COMPASSIONATE RELEASE


JOHN G. WESTINE                                                                       DEFENDANT

                                            *     *    *     *    *

        John G. Westine is serving a 480 months sentence for committing mail fraud and

conspiracy to commit money laundering. He was sentenced on February 24, 2016. [DE

522: Judgment] He is incarcerated at the Federal Correctional Institution (FCI) in

Butner, North Carolina. He has been incarcerated continuously since his arrest in the

Southern District of California on August 25, 2014. [DE 18: Rule 40 Documents] To

date, he has served approximately 65 months imprisonment. The Warden of FCI Butner

denied Westine’s request for compassionate release 1 on May 10, 2019, because Westine

had detainers filed against him by the United States District Court for the Central District

of California and the United States District Court for the Southern District of Ohio.

Westine’s request for compassionate release was based on his claim of terminal illness



1
 The terms “compassionate release” and “reduction in sentence” are used interchangeably by the Federal Bureau of
Prisons in its program statements and is similarly used in this document.

                                                       1
with only three months to live. See Exhibit 1, Memorandum of E. A. Earwin, Acting

Warden FMC Butner, dated May 10, 2019; [Presentence Report ¶¶ 77-79 & 82]

       Westine now files with the Court a motion for Compassionate Release, pursuant to

18 U.S.C. § 3582(c)(1)(A). Westine claims he should be released because (1) he is

terminally ill with Aplastic Anemia with a life expectancy of three months or less, and (2)

there is no treatment available for his Aplastic Anemia while incarcerated within the

Bureau of Prisons. [DE 607: Motion at Page ID ## 8495-96]

       A motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A) can be

based either on “extraordinary and compelling reason” or if a defendant is 70 years old

and served at least 30 years in prison. Id. at § 3582(c)(1)(A)(i) and (ii). In both

instances, any reduction in sentence must be “consistent with applicable policy

statements issued by the Sentencing Commission.” Id.

       Westine is 73 years old, but he has not served at least 30 years in prison. In fact,

he has only served 65 months of his 480 months sentence. Accordingly, he can only

qualify for compassionate release if he can show his sentence should be reduced for

“extraordinary and compelling reason[s].” As set forth below, he cannot.

       As noted above, any reduction of sentence pursuant to 18 U.S.C. §

3582(c)(1)(A)(i) and (ii) must be “consistent with applicable policy statements issued by

the Sentencing Commission …” 18 U.S.C. § 3582(c)(1)(A). The applicable policy

statement issued by the Sentencing Commission is found at United States Sentencing


                                             2
Guidelines § 1B1.13.

       The Application Notes for that section set out limited circumstances in which

“Extraordinary and Compelling Reasons” exist, and they include the following:

              Medical Condition of the Defendant: The defendant is suffering
       from (a) terminal illness or (b) a serious physical or medical condition, a
       serious function or cognitive impairment, or experiencing deteriorating
       physical or mental health because of the aging process, that “substantially
       diminishes the ability of the defendant to provide self-care within the
       environment of a correctional facility and from which he or she is not
       expected to recover.”
              Age of the Defendant: The defendant is at least 65 years of age,
       experiencing a serious deterioration in physical or mental health because of
       the aging process, and has served at least 10 years or 75 percent of his or
       her term of imprisonment, whichever is less.
              Family Circumstances: The death or incapacitation of the
       caregiver of the defendant’s minor child or minor children, or the
       defendant’s spouse or registered partner when the defendant would be the
       only available caregiver for the spouse or registered partner.
              Other Reasons: Other reasons as determined by the Director of the
       Bureau of Prisons.

See USSG §1B1.13, comment. (n.1).

       As for the “Other Reasons” category, the Director of BOP has set those “other

reasons” out in Program Statement number 5050.50, Section 4.b. Elderly Inmates with

Medical Conditions. See U.S. Department of Justice, Federal Bureau of Prisons,

Program Statement Number 5050.50, Compassionate Release/Reduction in Sentence:

Procedures for Implementation of 18 U.S.C. §§ 3582 and 4205(g) (January 17, 2019).

This Section provides that a defendant must first satisfy five criteria to fit into this

category and, should the defendant do so, there are three additional criteria that a court


                                               3
should consider before granting release. The initial five criteria a defendant must meet

are: (1) be age 65 or older; (2) suffer from a chronic or serious medical conditions

related to the aging process; (3) be experiencing deteriorating mental or physical health

that substantially diminishes his ability to function in a correctional facility; (4)

conventional treatment promises no substantial improvement to their mental or physical

condition; and (5) has served at least 50% of his sentence. If a defendant meets all five

criteria, then the Court should consider the following criteria before deciding to reduce a

defendant’s sentence. (1) the age at which the defendant committed the offense for

which he is incarcerated; (2) whether the defendant suffered from these medical

conditions at the time he committed the offense for which he is incarcerated; and (3)

whether the defendant suffered from these medical conditions at the time of sentencing

and whether the Pre-Sentence Investigation Report mentioned these medical conditions.

       Westine does not satisfy any of the categories set out above for a reduction of

sentence. Medical Condition of the Defendant: While Westine does suffer from

Aplastic Anemia, this medical condition does not “substantially diminish” his ability to

provide self-care within the correctional environment. It appears that Westine’s medical

condition will likely cause his death, however, it is not known when. In his May 2019

request to the Warden for Compassionate Release, Westine claimed, and apparently his

medical team assessed, he had less than three months to live. To date, Westine has lived

at least four months beyond that projection and, more importantly, during that time, he


                                               4
has, without assistance, been able to attend to his daily living activities and frequently

moves about his unit without complaints of pain. Westine is also responding favorably

to treatment for his Aplastic Anemia. See Exhibit 2, Reduction in

Sentence/Compassionate Release at p. 2 Medical Summary Narrative (“he has

remained relatively stable, capable of performing all ADLs…”), and pp. 3-4 Physical

Self-Maintenance Scale (highest score of 6) and Instrumental Activities of Daily

Living (highest score of 9); Exhibit 3, Bureau of Prison Health Services, Clinical

Encounter, at pp. 1, 4, 8 (“Patient frequently seen ambulating independently on 5th floor

without assistive device and nursing reports no functional changes. Patient is fully

independent and safe with ADLs [Activities of Daily Living] and does not require rehab

services.”), 10 & 13; Exhibit 4, Memorandum from Dr. Andrew Stock, FMC Butner,

Regarding Inmate John Westine (January 10, 2020).

       Age of the Defendant: Westine is at least 65 years of age and experiencing

“serious deterioration in physical and mental health,” but he has not served 75% of his

sentence (e.g. 360 months) or ten years. Rather, he has only served 65 months of his

sentence. Family Circumstances: Westine does not request reduction of sentence

based on this category. Other Reasons -- Elderly Inmates with Medical Conditions:

Westine is older than 65 years of age and while he suffers from a serious medical

condition which will not likely improve, his medical condition does not diminish his

ability to function in a correctional facility, and he has not serve at least 50 % of his


                                               5
sentence (e.g. 240 months). Because Westine does not meet all five of the initial criteria,

the Court need not consider the additional three criteria noted above for this category.

       Westine is a life-long criminal, who has defrauded hundreds of people of millions

of dollars. In fact, he committed his instant offense while on supervised release from

other federal sentences. To release Westine after serving only 65 months of his 480

months sentence based on a medical condition for which he is still able to attend to his

daily living activities while in prison, would be contrary to the purposes of sentencing,

including just punish, respect for the law, and specific and general deterrence. See 18

U.S.C. §3553(e). Surely, it is not the intent of applicable sentencing law or sentencing

guidelines policy that a convicted felon like Westine may avoid imprisonment for his

offense because he has a medical condition from which he will someday die (although it

is not known when), while in the meantime he is independently attending to his self-care

and activities of daily living, such as eating, dressing, grooming, bathing, moving about

the institution, making telephone calls, using a computer, shopping, cleaning his room,

doing his laundry, taking his medication, receiving medical care, and handling his

finances. See Exhibit 2 at pp. 3-4; Exhibit 3; and Exhibit 4. Clearly, Westine’s medical

condition, which is termed “terminal” because he will likely die from the condition,

although when he will die is not predictable, does not “substantially diminish” his ability

to provide self-care within the correctional environment. To grant Westine a

“compassionate release” under these circumstances would be the ultimate insult to, and


                                             6
show no compassion for, the victims of his crimes.

       For the above reasons, Westine does not qualify for, nor should he receive, a

Compassionate Release, that is, a reduction in sentence, pursuant to the statutory

requirements of 18 U.S.C. § 3582(c)(1)(A)(i) and (ii) and applicable policy statements set

out by the Sentencing Commission. Westine’s motion should be denied without

prejudice.

                                          Respectfully submitted,

                                          ROBERT M. DUNCAN, JR.
                                          UNITED STATES ATTORNEY

                                   BY:     /s/Kevin C. Dicken
                                          Kevin C. Dicken
                                          Assistant United States Attorney
                                          260 West Vine Street
                                          Lexington, KY 40507




                                             7
                                 Certificate of Service

       On January 10, 2020, I electronically filed this document through the ECF system,
and I sent this document by mail to:

      John G. Westine #93555-012
      Federal Medical Center
      P.O. Box 1600
      Butner, NC 27509


                                               /s/Kevin C. Dicken
                                               Kevin C. Dicken
                                               Assistant United States Attorney




                                           8
